Citation Nr: 1024947	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-22 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for residuals of a perforated 
left ear drum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel




INTRODUCTION

The Veteran had active service from January 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision by the Indianapolis, Indiana 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that denied service connection for bilateral hearing loss, 
tinnitus, and residuals of a perforated left ear drum.

In October 2009, the Board remanded the case for further 
evidentiary development.  In an April 2010 rating decision, 
service connection was granted for bilateral hearing loss and 
tinnitus.  Hence, the benefit sought on appeal with regard to 
those two issues has been fully resolved and they are no longer 
in appellate status.  Service connection for residuals of a 
perforated left ear drum remained denied and that issue has been 
returned to the Board for appellate review.  


FINDING OF FACT

The medical evidence does not show that the Veteran has any 
current residuals of a perforated left ear drum.  


CONCLUSION OF LAW

Residuals of a perforated left ear drum were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In a September 2006 letter, prior to the rating decision on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of, or submit any 
further medical evidence relevant to, the claims.  He was also 
advised of how disability ratings and effective dates are 
assigned.  A similar letter was sent to him in November 2009 
after the Board's October 2009 remand.  Hence, the Board finds 
that the duty to notify provisions have been satisfactorily met, 
and neither the Veteran nor his representative have pointed out 
any deficiency.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, post service VA and private treatment records, 
the relevant VA examination reports, and the Veteran's 
statements.  Moreover, the VA examination report is adequate, as 
it was predicated on a review of the claims file, the pertinent 
evidence of record, and the Veteran's statements.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Consequently, the Board's duty to 
assist has also been met in this case.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, the record demonstrates that the Veteran had 
knowledge of what was needed to substantiate the claims, which 
cured any defect in the notice provided.  Any defect in the 
notice is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the claimant.  As such, 
there is no indication that there is any prejudice to the Veteran 
in considering the matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service and 
the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Even where there is evidence of an injury or disease in 
service, there must be a present disability resulting from that 
disease or injury.  See Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

The Veteran's service treatment records do not show that he was 
treated for, or diagnosed with, a perforated left ear drum.  In 
his Report of Medical History, completed prior to his separation 
from active duty, the Veteran noted that he did not have any ear 
nose or throat trouble.  He also noted that he did not experience 
any hearing loss.  Examination in October 1967 did not document 
the presence of a perforated left ear drum or any residuals from 
such injury.  

A November 1990 private medical record revealed that both of the 
Veteran's ear drums were intact and mobile.  Upon VA ear 
examination in December 2009, the examiner noted that the Veteran 
related no known history of tympanic perforation, "only what 
other physicians had told him in the past."  Clinical evaluation 
revealed no evidence of any residuals related to a perforated ear 
drum and no evidence to confirm any previous existence.  

In the absence of any currently diagnosable residuals of a 
perforated left ear drum, the Board concludes that service 
connection for the disability cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof 
of a present disability there can be no valid claim); Rabideau, 
supra, (service connection may not be granted unless a current 
disability exists).  The Veteran has not submitted any competent, 
medical evidence showing that he has any residual disability from 
a perforated ear drum and his service treatment records do not 
denote such an injury.  Moreover, this is not an injury that may 
be self-diagnosed as it requires specific medical equipment to 
view the affected area.  Consequently, the Veteran's statements 
alone are not sufficient upon which to grant the claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible).  


ORDER

Service connection for residuals of a perforated left ear drum is 
denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


